For Syllabus see Cause No. 8,045, ante, p. 56.
This action was brought by the same plaintiff as appears in Cause No. 8,045, Northern Montana Association of Credit Men *Page 65 
v. Hauge, ante, p. 56, 105 P.2d 1102, this day decided. The orginal holders of the claims sued on are not the same as the five companies involved in the prior action; but four companies are involved here. The accounts upon which the action is brought are similar to the accounts in the prior action, being for goods, wares and merchandise sold to the defendant.
In this case, as in the prior case, plaintiff sued as trustee and writ of attachment was issued. Thereafter, upon leave of court, an amended and supplemental complaint was filed. This amendment only went to correct an error in the amount allegedly due. This cause was likewise transferred to Roosevelt county, and a demurrer was filed by the defendant as in the prior case. Before the time set for the hearing of the demurrer the plaintiff filed a motion for leave to file a second amended and supplemental complaint and to strike the word "trustee" wherever it appears in any of the papers in connection with the action. The purpose of the second amended and supplemental complaint and the motion for leave to amend was the same in this case as in No. 8,045, namely, to substitute the Northern Montana Credit Men's Association, a corporation, as plaintiff as owner and assignee rather than as trustee of the accounts in question.
The dates of the hearing of the demurrer and of the order of the court sustaining the demurrer and denying the plaintiff's motion to file and amend were the same as those on which the orders were made in the prior case. The specifications of error are the same in this action as in the prior case, and, with the exception of the statement of facts, the briefs filed in this action are identical with those filed in No. 8,045.
What we have said in No. 8,045 is controlling in this action, and for the reasons set out in the opinion rendered on this day in that action, the same order is entered here as in No. 8,045. It is so ordered.
MR. CHIEF JUSTICE JOHNSON and ASSOCIATE JUSTICES ANGSTMAN and ARNOLD concur; MR. JUSTICE MORRIS dissenting.
Rehearing denied September 24, 1940. *Page 66